         Case 18-80354 Document 42-1 Filed in TXSB on 03/29/19 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

IN RE: MICHAEL ANTHONY TORRES, II                         CASE NO. 18-80354-G1
       ANGELICA MARIA TORRES
       DEBTORS                                            CHAPTER 13

                     FIRST NOTICE OF CHANGE IN SCHEDULES

The attached amendments are being filed for the following reason:

______        Adding creditors

______        Deleting creditors

              Creditor address changes

___ _         Other changes in status of original scheduled debt

__X_          Amendment to budget: "Schedule I – Current Income of Individual Debtors
              and/or "Schedule J – Current Expenditures of Individual Debtors

_____         Amendment to "Schedule A/B – Real Property"

_____         Amendment to "Schedule C – Property Claimed as Exempt"

_____         Changes to the Statement of Intention

___           Changes to the Statement of Financial Affairs

_____         Changes to Form 122C-1 and Form 122C-2

___ __        Check here if filing initial amended schedules due to Chapter Conversion.

You are hereby notified that the debtors have amended Schedules I & J due to the First
Amended Plan filed.

Date: March 29, 2019
                                           /s/Thomas M. Root____
                                           THOMAS M. ROOT
                                           SBN. 17232600
                                           Gipson and Norman
                                           450 N. Texas Ave., Ste. A
                                           Webster, Texas 77598
                                           Phone: (281) 332-4800
                                           Fax: (281) 332-4808
                                           admin@gipsonandnorman.com
                                           Attorney for Debtors


                                              1
      Case 18-80354 Document 42-1 Filed in TXSB on 03/29/19 Page 2 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

IN RE: MICHAEL ANTHONY TORRES, II                     CASE NO. 18-80354-G1
       ANGELICA MARIA TORRES
       DEBTORS                                        CHAPTER 13


                              CERTIFICATE OF MAILING

       The undersigned hereby certifies that a true copy of the First Notice of Change in
Schedules with the attached amendments were served to all parties in interest at the
addresses set forth below by via first class, via telephonic transmission and/or served
via electronic means on March 29, 2019.



                                         /s/Thomas M. Root____
                                         THOMAS M. ROOT
                                         SBN. 17232600
                                         Attorney for Debtors


United States Trustee
515 Rusk, Suite 3516
Houston, Texas 77002

William E. Heitkamp
Chapter 13 Trustee
9821 Katy Freeway, Ste. 590
Houston, TX 77024

Michael & Angelica Torres
2325 Ruby Dr.
Texas City, TX 77591




                                           2
